Case 2:19-cv-07871-SB-RAO Document 55 Filed 03/19/21 Page 1 of 1 Page ID #:714



  1
  2                                                  March 19, 2021
  3
                                                         VPC
  4
  5
  6
  7
  8                     IN THE UNITED STATES DISTRICT COURT
  9                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
 10
 11
      GONZALO MUNOZ,                           Case No. 2:19-cv-7871-SB-RAO
 12
                                    Plaintiff, JUDGMENT
 13
                  v.
 14
 15   STEPHEN SULLINGER; AND                   Judge:        Hon. Stanley Blumenfeld, Jr.
      DOES 1 THROUGH 10,                       Trial Date: Vacated
 16                                            Action Filed: September 12, 2019
                                 Defendants.
 17
 18        TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 19        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Plaintiff
 20   Gonzalo Munoz shall take nothing and this action is dismissed with prejudice in its
 21   entirety.
 22
 23
 24
      Dated: March 19, 2021                 ________________________________
 25                                         The Honorable Stanley Blumenfeld, Jr.
 26
 27
 28
                                               1                2:19-cv-7871-SB-RAO
